EXHIBIT 10.1

September 19, 2005

Mr. Robert I. Lipp

JPMorgan Chase & Co.

270 Park Avenue

New York, NY 10017

Dear Bob:

Bill and I are delighted that you will be able to spend more time helping us at
JPMorgan Chase, and we are excited at the prospect of your joining our
management team.

Although we have agreed that no employment contract is necessary, I thought that
it would be helpful to summarize the general parameters that we have agreed on:

 * As an employee of JPMorgan Chase & Co. ("JPMC"), you will continue to serve
   as a Director of the holding company and will, in addition, become Senior
   Advisor. At the time of your employment with JPMC your outside Director fees
   will be discontinued.

 * You do not wish to work full-time at this point in your career, but plan to
   devote approximately 60% of your time to JPMorgan Chase. We agreed that in no
   event will any of the remaining time be devoted to working for a competitor
   of JPMC.

 * In your position as Senior Advisor your responsibilities will include the
   following:

 * Work with management to further develop strategy both domestically and
   internationally with particular emphasis on International Consumer, a major
   strategic opportunity.
 * Remain on Risk Policy Committee on Board and be actively involved with Risk
   Management function of the firm.
 * Be actively involved in further evolving LMC (LeadershipMorganChase) as one
   of our key tools in developing leadership talent and building a strong
   culture.
 * Travel globally to help develop international strategy and to help coach and
   teach important operating principles and values of the Firm to all of our
   senior managers.
 * Assist management in staying in touch with key clients and other constituents
   that you know and can be helpful with.
 * Other such matters as would be helpful to the Chairman and Chief Executive
   Officer and President and Chief Operating Officer.

 

 * You will be paid a base salary of $500,000 per year for your role as a Senior
   Advisor and Inside Director, earned and payable on a semi-monthly basis in
   accordance with our normal payroll practices.

 * In addition, you will be eligible for a discretionary annual incentive
   compensation award which is generally made in January of the following year.
   The annual target amount for this annual incentive will be $3 million, which
   is not guaranteed. The actual amount of any such performance bonus will be
   based on JPMC's overall operating results as well as your individual
   contribution and will be paid in accordance with JPMC's cash/equity incentive
   table in effect at the time of the award. For performance year 2005, any such
   payment would be payable 65% in cash and 35% in restricted stock units. These
   restricted stock units will vest 50% on each of the second and third
   anniversaries of the grant. In the event that you leave JPMC (other than for
   "Cause") after one year of employment any RSUs will continue to vest in
   accordance with their original vesting schedule subject to your continued
   compliance with certain non-hire/non solicitation, non-disparagement and
   non-compete covenants of the awards. You will be provided an agreement
   detailing all of the terms of this award shortly after the grant date.

 * Upon joining JPMC as an employee, you will be granted stock appreciation
   rights settled only in shares covering 500,000 shares of JPMC common stock,
   at an exercise price equal to the Fair Market Value of one share of JPMorgan
   Chase common stock on your date of hire. The stock appreciation awards will
   have a ten year term and one-third will become exercisable on each of the
   first three anniversaries of the grant. When your employment with JPMC ends
   (other than Cause), any exercisable options will remain exercisable according
   to the following schedule:

Completed Years of Service

 

Maximum Exercise Period from Grant Date

1

 

2 years

2

 

4 years

3

 

6 years

4

 

8 years

5

 

10 years

Your right to exercise your stock appreciation awards after your termination
will be subject to your continued compliance with certain non-hire/non
solicitation, non-disparagement and non-compete covenants of the award. You will
be provided an agreement detailing all of the terms of this award shortly after
the grant date.

 * As an employee, you will become eligible to participate in JPMorgan Chase's
   benefits program including medical, dental, group life as well as the 401(k)
   Savings Plan and the Retirement Plan subject to each plan's eligibility
   requirements.

 

If this is consistent with your understanding, please sign one copy of this
letter and return it to me.

Sincerely,

/s/ James Dimon





Agreed: /s/ Robert I. Lipp Date: 9/19/05


 

cc: William B. Harrison, Jr.